DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election 
01.	Responding to the 12/17/2020 "Restriction Requirement," the 2/16/2021 "Response " elected, without traverse, GROUP I (directed to products not requiring a mask nor growth by removing a portion to form an opening) and Species A1 (wherein the second portion of all fins includes Si) and B1 (wherein the fins are spaced at one uniform lateral spacing d1 between all successive fins) for prosecution on the merits. 
The Response identified claims 1-15 and 21-25 as being directed to the elected invention. 
The 4/1/2021 Office Action made the Restriction Requirement Final.
The 12/17/2020 Restriction Requirement and its Finality are proper, and they are therefore maintained.
As amended, claims 21, 24 and 25 are restrictable from claims examined before.
Specifically, claims 21, 24, and 25 form GROUP I that are now limited by "the second portion of the second fin including [epitaxial] silicon," instead of the "the second portion of the second fin [being] different from silicon germanium." It is noted that GROUP I is classified in H01L 21/2033.
Previously examined claim 15 would be part of GROUP II, which is limited by including a gate overlaying the first and second fins. It is noted that GROUP II would be classified in G11C 16/045 and possibly H03F 2200/72.
GROUP I and GROUP II are related as different subcombinations, possibly usable together. See M.P.E.P. § 806.05(d). 
In the case of subcombinations, possibly usable together, the inventions are distinct if both of the following can be shown: (1) if they are not obvious variants, and (2) if it is shown that, at least, one subcombination is separately usable. See M.P.E.P. § 806.05(d).
The hereinabove identified inventions of GROUPs I and II are distinct from each other because of the following reasons. 
In the instant case, the subcombination in claims of GROUP I and the subcombination of GROUP II do not overlap and are non-obvious over each other because they are directed to different features.
They are also separately usable. For example, inventions of GROUP I can be used separately from any of the inventions of GROUP II, and is directed to its liming feature, which does not require the specifics of the subcombination of GROUP II; and inventions of GROUP II can be used separately from any of GROUP I, and is directed to its limiting feature, which does not require the specifics of the subcombination of GROUP I. 
The first prong of the test, therefore, is satisfied.

The second prong of the test, therefore, is also satisfied.
 If claims directed to invention of GROUP I and GROUP II were originally, together presented, then Applicant would have been required under 35 U.S.C. § 121 to elect a single invention for prosecution on the merits, to which the claims would have been restricted.
Claims 21, 24, and 25, which is not directed to invention of GROUP II, however, are newly presented, after claim(s) directed to invention of GROUP 15 received an action on the merits. See, for example, the previous Office Action(s), wherein the then pending claim(s) did not include any directed to invention of GROUP I.
Invention of GROUP II, therefore, is constructively elected by prior presentation for prosecution on the merits. See 37 CFR § 1.145 and M.P.E.P. § 821.03.
Accordingly, amended, newly presented claims 21, 24, and 25, which are not directed to invention of GROUP II are withdrawn from consideration as being directed to an invention that is not elected. See 37 CFR § 1.145 and M.P.E.P. § 821.03.

35 U.S.C. § 102 Rejections of the Claims 
02.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or

(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. 
03.	Claims 1-9 and 12-15 are rejected under 35 U.S.C. § 102(a)(2) as being clearly anticipated by Pre-Grant Publication [hereinafter "PGPub"] US 2013/0168771 of a U.S. patent application for inventor Wu et al. [hereinafter "Wu"]. 
As to interpreting scope of the claims, Absent more, "extending outward" is noted and determined to have a scope including indirectly directly grown (or being)--as in having a layer in between the layer extending and the layer being extended from—and including extending upward or downward. See, for example, claims 1 and 4 evincing the scopes that claim 1 IS NOT limited by the 
Absent more, "on" is interpreted to have a scope including anywhere above--not requiring contact/touch. 
Moreover, "including" is noted and interpreted to have a scope (like "comprising (and other comparable terms, e.g., 'containing')") "[that] is 'open-ended' in that it covers the expressly recited subject matter, alone or in combination with unrecited subject matter." Sere, for example, See, for example, M.P.E.P.  §2163.II.A.1. As such, reciting "including first/second/third … material" has a scope of "comprising first/second/third … material." And material need not be limited to a compound of elements (in the plural)—it has a scope including a single element. 
As to rejecting over the prior art, with respect to independent claim 1, the 7/1/2021 Response adds the feature "a gate on the first material of the second fin and the second portion of the first fin," and contends the feature distinguishes over Wu.
With respect to claim 1, Wu describes (see, for example, FIG. 30): A device 800, comprising: a substrate 210 having a surface and including a first semiconductor material (see, for example, [0016] describing the substrate 210 to be Si, Ge, SiGe, SiC, GaAs, GaP, InP, InAs, and/or InSb, or combination of the these materials); a first fin 822/222/212a including a first portion 222/212a extending outward from the surface of the substrate 210 to a first height and a second portion 822 extending outward from the first portion 222/212a to a second height, the second portion 822 including a second semiconductor material (SiC, Ge, SiGe:P, SiAs, SiP; see, for example, [0061]) different from the first semiconductor material; and a second fin 824/226/212c extending outward from the surface of the substrate 210 to a third height that is greater than the first height (the second fin 824/226/212c has a third height that is higher than the 
With respect to claim 2, Wu describes the second portion 822 has a length and a width the same as the first portion 222/212a.
With respect to claim 3, Wu describes the first fin 822/222/212a and the second fin 822/222/212b including one or more of Si, SiC, SiGe, GaAs and AlGaAs. See, for example, [0061].
With respect to claim 4, Wu describes the first portion 222/212a including the first semiconductor material. See, for example, FIG. 31 and [0016].
With respect to claim 5, Wu describes the first semiconductor material includes Si (see, for example, [0016]), and the second semiconductor material includes SiGe (see, for example, [0061]).
With respect to claim 6, Wu describes the top surfaces of the first fin 822/222/212a and the second fin 822/222/212b to be coplanar.
With respect to claim 7, Wu describes the device 800 further comprising an insulator 214 over the surface of the substrate and between the first fin 822/222/212 and the second fin 822/222/212b. See, for example, FIG. 31 and [0018].
With respect to claim 8, Wu describes the insulator 214 including an oxide. See, for example, [0018] describing the insulator 214 being silicon oxide. 
With respect to independent claim 9, the 7/1/2021 Response adds the feature "wherein the third semiconductor material is the first semiconductor material epitaxially grown over the first portion of the second fin," and contends the feature distinguishes over Wu.
In response, it is noted that absent more, "including" has a scope including "comprising." See, for example, M.P.E.P.  §2163.II.A.1 explaining that "including," like "comprising," has an open-ended scope. As such, reciting "including first/second/third … material" has a scope of "comprising first/second/third … material." And material need not be limited to a compound of elements (in the plural)—it has a scope including a single element. 
With respect to claim 9, Wu describes:
A device, comprising: a substrate 210 having a surface; a first fin 822/222/212b including a first portion 222/212b extending from the surface of the substrate 210 and a second portion 822 extending from the first portion 222/212a, the first portion 222/212a of the first fin including a first semiconductor material (material in 212b including one of Si, Ge, SiGe, SiC, GaAs, GaP, InP, InAs, and/or InSb, or combination of the these materials, which are the options for the substrate 210 and form 212b and 212c; see, e.g., [0016]) and the second portion 822 of the first fin including a second semiconductor material (material in 822 including one of SiC, Ge, SiGe:P, SiAs, SiP; see, for example, [0061]) different from the first semiconductor material (material in 212b); and a second fin 824/226/212c including a first portion 226/212c extending from the surface of the substrate 210 and a second portion 824 extending from the first portion 226/212c, the first portion 226/212c of the second fin including the first semiconductor material (the first portions 222/212b and 222/212c include the same materials 212b and 212c; wherein the material in 212c including one of Si, Ge, SiGe, SiC, GaAs, GaP, InP, InAs, and/or InSb, or combination of the these materials, which are the options for the substrate 210 and form 212b; see, e.g., [0016]) and the second portion 824 of the second fin 
It is noted that Wu describes the third semiconductor material included in the second portion 824 of the second fin 824/226/212c is epitaxially grown. See, for example, [0061].
One specific choice, anticipating claim 9, amongst the options Wu describes would be: 212b = InP; 822 =  SiC; and 212c = InP; 824 = InP. 
With respect to claim 12, Wu describes each of the first 822/222/212b and second 824/226/212c fins, each including 222 and 226 including GaAs, for example. See, for example, [0061] and FIG. 31.
With respect to claim 13, Wu describes the substrate 210 including the first semiconductor material.
With respect to claim 14, Wu describes the first and second fins having the same height. See, for example, FIG. 31.
With respect to 15, Wu describes a gate 810 overlaying the first and second fins. See, for example, FIG. 31.
Response to Arguments

With respect to claim 1, t-he 7/1 Response contends that it would be allowable because of the now recited gate on the first and second fins. 
In response, and contrary to the contention in the Response, Wu describes the gate 810 being on the first and second fins. See, supra, the 102 rejection of claim 1.
With respect to claim 9, the 7/1 Response contends that it would be allowable because of the now recited "epitaxially grown" feature. 
In response, and contrary to the contention in the Response, Wu describes the feature now recited in claim 9. See, supra, the 102 rejection of claim 1.
Accordingly, the claims as being unpatentable is proper and maintained. 
CONCLUSION 
05.	THIS OFFICE ACTION IS MADE FINAL. 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814